AFFIRMED as Modified; Opinion Filed July 2, 2013.




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01676-CR

                             MARION DOYLE SAYLES, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-00399-U

                                MEMORANDUM OPINION
                           Before Justices O’Neill, Francis, and Fillmore
                                    Opinion by Justice Fillmore

        A jury convicted Marion Doyle Sayles of attempted capital murder, found two

enhancement paragraphs true, and assessed punishment at life imprisonment. See TEX. PENAL

CODE ANN. §§ 15.01(a), 19.03(a) (West 2011). In two issues, Sayles contends the trial court’s

judgment should be modified to show the correct name for the State’s attorney and to show

Sayles pleaded not true to the enhancement paragraphs. The State agrees the modifications are

needed.    We modify the trial court’s judgment and affirm as modified.       We issue this

memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be

applied in the case is well settled.
       The record shows the State was represented at trial by Brandon Birmingham and Russell

Wilson. The record also shows that Sayles pleaded not true to two enhancement paragraphs

included in the indictment.     The judgment, however, recites the State was represented by

“Brabdon Birmingham/Russell Wilson” and states “N/A” with respect to appellant’s plea to the

first and second enhancements paragraphs and with respect to the jury’s findings concerning the

first and second enhancement paragraphs.         We also note that appellant’s name is spelled

incorrectly on the trial court’s judgment.   We sustain Sayles’s two issues.

       We modify the judgment to show the attorneys who represented the State were Brandon

Birmingham and Russell Wilson. We further modify the judgment to reflect that Sayles pleaded

not true to the first and second enhancement paragraphs and the trial court entered judgment

based on the jury’s findings that the first and second enhancement paragraphs were true. See

TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry

v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). Finally, we modify the

judgment to correct the spelling of appellant’s name to Marion Doyle Sayles.

       As modified, we affirm the trial court’s judgment.



                                                       Robert M. Fillmore
                                                       ROBERT M. FILLMORE
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121676F.U05




                                                 -2-
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          JUDGMENT

MARION DOYLE SAYLES, Appellant                      Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01676-CR          V.                      F12-00399-U).
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Francis participating.

        Based on the Court’s opinion of this date, we MODIFY the trial court’s judgment to
correct the spelling of appellant’s name to Marion Doyle Sayles and to modify as follows:

       The section entitled “Attorney for State” is modified to show “Brandon Birmingham and
Russell Wilson.”

         The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “Not
True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

         The section entitled “Plea to 2nd Enhancement Paragraph” is modified to show “Not
True.”

       The section entitled “Findings on 2nd Enhancement Paragraph” is modified to show
“True.”

         As modified, we AFFIRM the trial court’s judgment.



         Judgment entered July 2, 2013.



                                                           Robert M. Fillmore
                                                           ROBERT M. FILLMORE
                                                           JUSTICE


                                              -3-